Citation Nr: 1118586	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  04-41 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for essential tremors of the hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to February 1999.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In January 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  


FINDING OF FACT

The most competent, credible, and probative evidence of record preponderates in support of a finding that the Veteran currently has essential tremors of the hands that were incurred during his active military service.  


CONCLUSION OF LAW

Essential tremors of the hands were incurred as a result of active military service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and (3) medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran is seeking service connection for tremors affecting his hands.  The Veteran testified that his tremors began after he returned from Somalia in 1992 and that, when he could not qualify with his weapon, he subsequently received treatment where he was told the tremors were post traumatic or stress related and was prescribed medicine for the tremors.  He has asserted that he has continued to suffer from, and take medication for, his bilateral hand tremors since active duty and, as such, service connection should be granted.  

The service treatment records reflect that, in July 1994, the Veteran presented for treatment complaining of bilateral upper extremity tremors that were interfering with his pistol marksmanship.  The Veteran reported that the tremors had been present since early childhood and objective examination confirmed the presence of small tremors.  The assessment was benign essential tremors and the Veteran was prescribed medication.  

The Board notes that, while the Veteran reported having tremors since early childhood, tremors were not noted on his April 1986 entrance examination report and, thus, there is no evidence of a pre-existing tremor disability.  

Subsequent treatment records show that the Veteran's diagnosis of benign essential tremors was continued throughout service, although he reported having good control with medication and resting tumors were not noted on objective examination.  See STRs dated July 1994 and May 1995.  A separation examination is not included in the record; however, the last medical examination report contained in the STRs reflects that the Veteran reported having nervous trouble, which the examining physician reported as benign essential tremors, for which the Veteran was taking medication intermittently.  See September 1998 Report of Medical History.  

While the STRs do not contain any objective evidence of continued tremors following the Veteran's initial treatment in July 1994, the Veteran has consistently asserted that he continued to suffer from and take medication for tremors throughout and after service.  The Veteran is certainly competent to his symptoms and the Board finds that his statements and testimony regarding continued symptoms following service are credible, given that his statements are supported by the other evidence of record.  Indeed, as noted, the STRs show that the Veteran's diagnosis of benign essential tremors was continued throughout service and that he continued to take medication for his tremors, albeit intermittently.  

In this context, the Board also finds probative that the Veteran sought to establish service connection for a nervous condition immediately after service, which was eventually diagnosed as tremors.  See September 2000 VA Form 21-4138; December 2002 VA examination report.  

The evidentiary record contains conflicting medical opinions regarding whether the Veteran's current tremors are related to his military service.  Indeed, the physician who conducted the January 2009 VA examination noted that there was no evidence that service caused or contributed to the Veteran's essential tremors, noting that holding a pistol does not cause or worsen the tremor condition.  However, the January 2009 VA examiner also stated that tremors were recognized and treated on active duty and noted the Veteran's report of worsening tremors from 1999 to 2007.  

On the other hand, the Veteran's treating physician, Dr. N.I., has submitted two statements which note that the Veteran was evaluated and treated for benign essential tremors in 1994 and 1995 and that he has continued to suffer from intermittent tremors since that time.  Dr. N.I. also noted that the January 2001 VA examination report also noted that the first objective evidence of tremors was while the Veteran was on active duty.  As a result, Dr. N.I. opined that the Veteran's intermittent tremors are more likely than not the direct result of the Veteran's active duty service.  See statements from Dr. N.I. dated November 2008 and May 2009.  

The January 2009 VA examination report and the statements submitted by Dr. N.I. are considered competent and credible medical evidence, as it appears that both physicians were aware of all relevant facts in this case, particularly the fact that the Veteran was first treated for tremors on active duty and has continued to suffer from tremors since that time.  In addition, it appears that both physicians evaluated the Veteran and provided statements based upon their knowledge of the Veteran's medical history, examination of the Veteran, and their medical expertise.  

At first glance, it appears that the January 2009 VA opinion is negative evidence against the Veteran's claim, as the VA examiner stated that there was no evidence that service caused or contributed to the Veteran's essential tremors.  However, the Board finds that the January 2009 VA opinion also supports the Veteran's claim, as the VA examiner noted that the Veteran's tremors were first recognized and treated while he was on active duty.  This statement, in conjunction with Dr. N.I.'s statements, the STRs, and the post-service treatment records all preponderate in support of the Veteran's claim.  

Indeed, for the Veteran to be successful in his claim, he needs to only show only that it is at least as likely as not that his essential tremors were incurred in or are otherwise related to his military service.  See 38 U.S.C.A. § 5107 (West 2002).  Given the evidence showing that the Veteran first manifested and received treatment for tremors during service, the competent and credible evidence showing continued tremors since service (as well as a worsening of the condition noted in childhood) and the medical evidence of a nexus between the Veteran's current tremors and his military service, the Board finds that this standard has been met.  

In summary, having weighed the evidence both in support of and against the claim, the Board concludes that the preponderance of evidence supports a finding that the Veteran's current essential tremors are related to his military service.  Therefore, without finding error in the previous action taken by the RO, the Board will resolve all reasonable doubt in favor of the Veteran and conclude that service connection for essential tremors of the hands is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

ORDER

Entitlement to service connection for essential tremors of the hands is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


